                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

LANARD TOYS LIMITED,

             Plaintiff,

V.                                                       NO. 3:15-CV-849-J-34PDB

DOLGENCORP LLC ETC.,

             Defendants.


                                       Order

      The Court previously denied Lanard Toys Limited’s motion to maintain
information under seal, Doc. 374, without prejudice to filing a motion providing
necessary information on sealing by March 15, 2019. Doc. 441 at 3. Lanard timely
filed another motion to maintain documents under seal, Doc. 465, and the defendants
have responded, Doc. 466.

      Much of the motion and response discuss how Lanard designated the
information under the terms of the protective order. The designation has little
bearing on what information should remain sealed; the designation provides
insufficient judicial scrutiny to decide what information should be sealed from public
view in this public case.

      Lanard seeks to maintain under seal customer and third-party-manufacturer
identities and information regarding sales, profit margins, and pricing. Doc. 465 at
8–13. Lanard requests the documents be sealed until July 31, 2020. Doc. 465 at 13–
14.

      Applying the standards previously described, Doc. 189 at 1–3, Doc. 441 at 1,
Lanard has overcome the presumption of public access. The customer names (with
exceptions described below) and financial information are not publicly known, and
their disclosure could provide a competitive advantage to others. The information
concerns no public official or public issue. Lanard has narrowly tailored the requested
relief, and no less restrictive alternative appears available.

       The Court grants Lanard’s motion, Doc. 465, to the extent the following
information may be redacted until July 31, 2020, with a redacted version placed by
the clerk on the public docket. Lanard is cautioned that some of the information could
be disclosed earlier in orders or at trial.

                Doc.                     Page:Line or Bates
                          (the Bates stamps are not visible but the documents
                238
                          are the same as LNRD-000736–LNRD-000740)
                326-5     LNRD-000736–LNRD-000740
                          (the Bates stamps are not visible but the documents
                324-5     are the same as LNRD-000736–LNRD-000740)

                          (the Bates stamps are not visible but the documents
                325-4     are the same as LNRD-000736–LNRD-000740)

                          (the Bates stamps are not visible but the documents
                358-5     are the same as LNRD-000736–LNRD-000740)

                          34:24
                          35:18, 19
                          40:9
                          43:5–24
                          44:1–8
                355
                          46:24
                          47:2, 4, 5
                          51:22
                          54:19–20
                          Customer names in word index and transcript
                          Paragraph 11
                376-3
                          Pages 37–38 (ex. 2)
                          Paragraph 11
                319-1
                          Pages 37–38 (ex. 2)
                          Paragraph 11
                379-3
                          Pages 37–38 (ex. 2)
                357-2     COHEN 0027
                376-3     Paragraph 14
                319-1     Paragraph 14
                379-3     Paragraph 14



                                              2
      The Court denies the motion, Doc. 465, to the extent Lanard seeks to maintain
under seal these customer identities: Walgreens, Kmart, and Walmart. Lanard has
publicly identified them as customers in the complaint (Doc. 103 at 5) and declaration
by James Hesterberg (Doc. 299-1 at 6, Doc. 321-3 at 6). To the extent the above
documents identify Walgreens, Kmart, or Walmart, those names will not be redacted.

      The Court directs the clerk to place redacted versions of the listed documents
on the public docket and unseal any document not specifically listed here or in
Document 441 by April 19, 2019 (unless the Court has otherwise allowed a document
to remain under seal, see, e.g., Doc. 189 at 4.)

      Ordered in Jacksonville, Florida, on March 20, 2019.




c:    Counsel of record




                                            3
